
	

113 S2590 IS: Lewis and Clark National Historic Trail Interpretive Center Act of 2014
U.S. Senate
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2590
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2014
			Mr. Tester (for himself and Mr. Walsh) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To advance the purposes of the Lewis and Clark National Historic Trail Interpretive Center, and for
			 other purposes. 
	
	
		1.Short title
			This Act may be cited as the
		  Lewis and Clark National Historic Trail Interpretive Center Act of 2014.2.PurposesThe purposes of this Act are—(1)to provide for a pilot program of public-private partnership regarding the operation of the Lewis
			 and Clark National Historic Trail Interpretive Center;(2)to promote the use and development of the Interpretive Center by the Lewis & Clark Foundation, in support of the purposes of Public Law 100–552 (102 Stat. 2766);(3)to allow and promote use of the Interpretive Center, with the goal of achieving financial
			 self-sustainability; and(4)to authorize the Secretary of Agriculture to participate and cooperate in the operation of the
			 Interpretive Center as necessary or desirable to promote—(A)the conservation and management of United States public land;(B)the use, understanding, and enjoyment of—(i)the Interpretive Center; and(ii)natural resources and natural history; and(C)interpretation of the historical events associated with—(i)the Lewis				and Clark Expedition;(ii)Native Americans; and(iii)the American West.3.DefinitionsIn this Act:(1)FoundationThe term Foundation means the Lewis & Clark Foundation, a nonprofit corporation existing under the laws of the State (or any successor
			 in interest to that foundation).(2)Grant DeedThe term Grant Deed means the instrument that—(A)conveys to the United States from the Montana Department of Fish, Wildlife and Parks  a parcel of
			 land comprising 27.29 acres, as depicted on the Map and located in Cascade
			 County, Montana;(B)comprises 8 pages recorded in the land records of Cascade County as document numbered R0040589; and(C)is dated June 6, 2002.(3)Interpretive Center(A)In generalThe term Interpretive Center means the Lewis and Clark National Historic Trail Interpretive Center, located in Great Falls,
			 Montana.(B)InclusionsThe term Interpretive Center includes all land, buildings, and fixtures associated with the center described in subparagraph
			 (A).(4)MapThe term Map means the map entitled Lewis and Clark Interpretive Center, Tract No. 1 of the Certificate of Survey #3942, filed on April 18, 2002, in the offices of the Clerk and Recorder, Cascade County, Montana.(5)SecretaryThe term Secretary means the Secretary of Agriculture.(6)StateThe term State means the State of Montana.4.AmendmentsPublic Law 100–552 (16 U.S.C. 1244 note; 102 Stat. 2766) is amended—(1)in section 2—(A)in subsection (b), in the first sentence, by striking donated and inserting conveyed; and(B)by striking subsection (c); and(2)in section 3(a), by striking the second sentence.5.Ratification of prior conveyanceNotwithstanding section 2 of Public Law 100–552 (16 U.S.C. 1244 note; 102 Stat. 2766), the Grant
			 Deed is ratified in accordance with the terms of the Grant Deed.6.Conveyance by lease(a)Pilot project(1)In generalNot later than 180 days after the date of enactment of this Act, without further administrative
			 procedures, reviews, or analyses and subject to valid existing rights of
			 record, the Secretary shall carry out a pilot project under which the
			 Secretary shall offer to lease to the Foundation, for no consideration,
			 the land and improvements comprising the Federal interest in the
			 Interpretive Center, including the real property depicted on the Map and
			 conveyed by the Grant Deed.(2)TimingAt any time, the Secretary and the Foundation may agree to the lease of all or any portion of the
			 property described in paragraph (1)—(A)at 1 time; or(B)in phases over time.(3)Personal property conveyanceThe Secretary may convey, by deed of gift or lease to the Foundation, for no consideration, such
			 furniture, equipment, and other personal property as the Secretary and the
			 Foundation agree to be appropriate, including any property that has been
			 used in connection with the operation and maintenance of the Interpretive
			 Center on or before the date of enactment of this Act.(b)Terms and conditions(1)TermThe lease under subsection (a) shall be—(A)for a primary term  of not more than 40 years; and(B)renewable for additional terms of not more than 40 years each, in accordance with such terms and
			 conditions as the Secretary and the Foundation agree to be appropriate.(2)ConditionThe Secretary—(A)shall lease any real or personal property pursuant to this section in the existing condition of the
			 property; and(B)has no obligation to repair or replace any such property or improvement.(3)Requirements(A)In generalThe terms of any lease, lease modification, or lease renewal under this section shall be consistent
			 with the requirements of this Act.(B)Other terms and conditionsThe lease may contain such other terms and conditions including provisions relating to—(i)the partial occupancy and use at reduced or no charges by the Forest Service, other Federal
			 departments or agencies, and any other entities referred to in Public Law
			 100–552 (16 U.S.C. 1244 note; 102 Stat. 2766);(ii)capital improvements made by the Foundation, the title to which shall vest in the United States on
			 termination of the lease, unless otherwise agreed to by the Secretary and
			 the Foundation; and(iii)the upkeep and maintenance of any appropriate facilities by the Foundation.(4)ModificationsThe lease may be modified from time to time by mutual written agreement of the Secretary and the
			 Foundation.(5)TerminationThe lease under subsection (a) shall be terminable by the Secretary in any case in which the
			 Secretary determines that the Interpretive Center is—(A)destroyed by fire or act of God such that  the Interpretive Center cannot continue operating, and
			 the Foundation has elected not to construct or reconstruct any necessary
			 improvements;(B)attempted to be sold, mortgaged, or used as security for indebtedness;(C)abandoned or ceases to be used for the purposes of the lease for a consecutive period of 1 year,
			 unless otherwise agreed to by the Foundation and the Secretary; or(D)used in a manner that is  inconsistent with the terms of the lease.(c)Administrative actionsThe Regional Forester, Northern Region, of the Forest Service may act on behalf of the Secretary in
			 carrying out this Act.(d)Reservation of rights in United States(1)In generalAt all times, the United States shall reserve the right to locate, develop, and use the
			 Interpretive Center for other uses by the Federal Government that are
			 compatible with the purposes and operation of Interpretive Center.(2)Consultation requiredThe Foundation shall be consulted prior to any development or use under paragraph (1).(e)Insurance(1)In generalThe Foundation shall maintain general liability insurance for the duration of the lease under this
			 section, in such  amount as is agreed to by the Secretary and the
			 Foundation.(2)RequirementThe United States shall be named as an additional insured under the policy.7.Use by FoundationThe lease under this Act—(1)shall permit the Foundation to assume stewardship responsibilities for the Interpretive Center,
			 including through—(A)the sale of souvenirs and merchandise;(B)the provision of food and visitor services;(C)the rental of facilities for short-term events; and(D)the assessment of admission and use fees in an amount determined by the Foundation; and(2)may permit the Foundation, with prior written approval of the Secretary—(A)to construct or renovate any applicable improvements; and(B)to sublet any space or facility  for any use that is compatible with the purposes of the
			 Interpretive Center.8.Monetary provisions(a)Admission and use feesThe Foundation shall have sole discretion to establish and charge admission and use fees for the
			 Interpretive Center.(b)ReceiptsThe Foundation may retain and use all amounts generated from the operation of the Interpretive
			 Center, including through—(1)the sale of merchandise; and(2)the assessment of admission and use fees.(c)Accounts(1)In generalThe Foundation shall maintain documents and accounts that are—(A)prepared by an accountant certified or licensed by a State regulatory authority; and(B)prepared in accordance with generally accepted accounting principles.(2)InspectionAll documents and accounts of the Foundation shall be open to inspection by—(A)the Secretary; and(B)other appropriate Federal officials.(d)State and local taxes(1)In generalThe Interpretive Center shall be considered to be Federal property for purposes of taxation by the
			 State government and units of local government.(2)Effect of ActNothing in this Act exempts the Foundation or the Interpretive Center from the collection and
			 payment of any sales or excise tax.(e)Federal assistance(1)In generalSubject to the availability of appropriated funds, the Secretary may provide to the Foundation
			 (including through a cooperative agreement under section 9) such sums as
			 the Secretary determines to be appropriate for—(A)startup costs; and(B)subsequent maintenance and operational expenses.(2)Other Federal assistanceThe Foundation may apply for and receive any Federal grant or other form of Federal assistance for
			 which the Foundation is otherwise eligible, notwithstanding the status of
			 the Foundation as a lessee of, or cooperator with, the United States.9.Cooperative agreements(a)In generalThe Secretary and the Foundation at any time may enter into any cooperative agreement to  provide
			 Federal financial or other assistance at the Interpretive Center relating
			 to—(1)the use of Forest Service employees for interpretive or educational services;(2)the use of equipment;(3)the training of staff and volunteers;(4)the provision of interpretive services, including displays, educational programs, and similar
			 information;(5)maintenance and operational expenses; and(6)any other activity that the Foundation and the Secretary determine to be  in support of the
			 purposes of Public Law 100–552 (16 U.S.C. 1244 note; 102 Stat. 2766) and
			 this Act.(b)Effect of ActNothing in this Act precludes the use of other cooperative authorities of the Secretary, including
			 the National Trails System Act (16 U.S.C. 1241 et seq.).10.Relationship to other laws(a)Public Law 100–552(1)In generalExcept as provided in section 4, Public Law 100–552 (16 U.S.C. 1244 note; 102 Stat. 2766) shall
			 remain in force and effect.(2)ConflictsIf a conflict arises between Public Law 100–552 (16 U.S.C. 1244 note; 102 Stat. 2766) and any
			 provision of this Act, the provision of this Act shall prevail.(b)Fees and chargesThe Foundation and the operation of the Interpretive Center shall not be subject to the
			 requirements of  Federal Lands Recreation Enhancement Act (16 U.S.C. 6801
			 et seq.) or any other law relating to the charging of admission or use
			 fees on Federal land or facilities.(c)Federal laws and regulations(1)In generalNotwithstanding the lease under this Act, the Interpretive Center shall continue to be subject to
			 the laws and regulations relating to the National Forest System, unless
			 any such law or regulation is inconsistent with Public Law 100–552 (16
			 U.S.C. 1244 note; 102 Stat. 2766) or this Act.(2)RegulationsNo provision contained in subpart B of part 251 of title 36, Code of Federal Regulations (as in
			 effect on the date of enactment of this Act), shall apply to the lease
			 authorized by this Act, unless such a provision is incorporated in the
			 lease by agreement of the Secretary and the Foundation.11.Reports to Congress(a)In generalThe Secretary and the Foundation each may submit to Congress, from time to time, reports regarding
			 the status of the pilot project authorized by this Act, including—(1)an assessment of the lease under the pilot project; and(2)such recommendations as the Secretary or the Foundation determine to be  necessary or appropriate
			 for the continued management of the Interpretive Center.(b)ApplicabilityThe Secretary may advise Congress with respect to the potential applicability of the pilot project
			 under this Act to other interpretive centers within the National Forest
			 System.12.Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out—(1)this Act; and(2)Public Law 100–552 (16 U.S.C. 1244 note; 102 Stat. 2766).
			
